

114 HR 6126 IH: Corporate Transparency and Accountability Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6126IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Pocan (for himself, Ms. Moore, Ms. Schakowsky, Mr. Doggett, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require the disclosure of total corporate tax paid
			 by a corporation in each annual report required to be filed under such
			 Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Corporate Transparency and Accountability Act. 2.Requirement to disclose total corporate taxes paid (a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection:
				
					(s)Disclosure of total corporate taxes paid
 (1)Issuer disclosure requirementEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report—
 (A)the total pre-tax profit of the issuer during the period covered by the report; (B)the total amount paid by the issuer in State taxes during the period covered by the report;
 (C)the total amount paid by the issuer in Federal taxes during the period covered by the report; and (D)the total amount paid by the issuer in foreign taxes during the period covered by the report.
 (2)Disclosure of Country-by-Country Reporting informationEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report, for each of its subsidiaries and aggregated on a country-by-country basis—
 (A)revenues generated from transactions with other constituent entities; (B)revenues not generated from transactions with other constituent entities;
 (C)profit or loss before income tax; (D)total income tax paid on a cash basis to all tax jurisdictions, and any taxes withheld on payments received by the constituent entities;
 (E)total accrued tax expense recorded on taxable profits or losses, reflecting only operations in the relevant annual period and excluding deferred taxes or provisions for uncertain tax liabilities;
 (F)stated capital, except that the stated capital of a permanent establishment must be reported in the tax jurisdiction of residence of the legal entity of which it is a permanent establishment unless there is a defined capital requirement in the permanent establishment tax jurisdiction for regulatory purposes;
 (G)total accumulated earnings, except that accumulated earnings of a permanent establishment must be reported by the legal entity of which it is a permanent establishment;
 (H)total number of employees on a full-time equivalent basis; and (I)net book value of tangible assets, which, for purposes of this section, does not include cash or cash equivalents, intangibles, or financial assets.
 (3)Availability of informationThe Commission shall make the information filed with the Commission pursuant to this subsection publicly available through the Commission website in a manner that is searchable, sortable, and downloadable..
 (b)Effective dateThe amendment made by this section shall apply to disclosures made after the date of the enactment of this Act.
			